DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019, 01/10/2020, 04/06/2020, 12/23/2020 and 01/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 09/11/2019 is noted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, claim line 5: replace “a punch” with – the punch- to maintain antecedent basis.
In claim 1, claim line 5: replace “a contact surface” with – the contact surface - to maintain antecedent basis.
In claim 1, claim line 11: replace “calculate equivalent” with – calculate a equivalent - to maintain antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the contact surface" in claim line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the punch" in claim line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manahan et al. [herein after Manahan] (US 4,567,774).
Regarding claims 9 and 18, Manahan discloses a method for estimating a hardness of a cold worked component comprising: preparing a test piece for hardness measurement having a dent portion 
    PNG
    media_image1.png
    261
    514
    media_image1.png
    Greyscale
(see Fig. 47-49) of a shape corresponding to a shape of the contact surface of the punch  (40’) by using a mounting base (66) on which a test piece (25) is mounted and a punch (40’) of which a contact surface (lower surface of 40’) to be in contact with the test piece is a curved surface (see annotated Fig. 3), and compressing the test piece (25) mounted on the mounting base using the punch (40’); measuring hardnesses of the test piece for hardness measurement at a plurality of hardness measurement positions in a measurement direction while taking (Col. 5,  57-68; see Fig. 14), as the measurement direction, a direction in the dent portion in which a sheet thickness changes (Col. 10, lines 13-20); performing numerical analysis to calculate equivalent plastic strains of the test piece for hardness measurement (Col. 11, lines, 3-13) and acquiring a hardness-equivalent plastic strain curve on the basis of the hardnesses and the equivalent plastic strains at the hardness measurement positions (see Figs. 47-49); and specifying a hardness from the calculated value of equivalent plastic strain of an arbitrary part of the cold worked component on the basis of the hardness-equivalent plastic strain curve by performing numerical analysis  (see claim 57) to calculate a value of equivalent plastic strain of a cold worked component (see Figs. 50-51).
Regarding claim 10, Manahan further discloses the test piece (25) is in a flat sheet-like shape (see annotated Fig. 3).
Regarding claim 11, Manahan further discloses the test piece (25) for hardness measurement is created by compressing the test piece by means of the punch (40’) in a state where the test piece is restrained in a sheet width direction.
Regarding claim 12, Manahan further discloses the test piece (25) for hardness measurement has a strain distribution including a strain region larger than uniform elongation obtained in a uniaxial tensile test (Col. 11, lines, 3-13).
Regarding claim 13, Manahan further discloses the test piece (25)for hardness measurement has a strain distribution including a strain region where equivalent plastic strain is more than 1.0 (see Fig. 9).
Regarding claim 14, Manahan further discloses the hardness measurement positions are set at prescribed intervals in the measurement direction from a center of the dent portion of the test piece for hardness measurement (Col. 58, lines 68-70).
Regarding claim 15, Manahan further discloses the test piece (25) being the same material as the cold worked component (see annotated Fig. 3 above).
Regarding claim 16, Manahan further discloses the test piece (25) for hardness measurement has a strain distribution including a strain region larger than uniform elongation obtained in a uniaxial tensile test (Col, 18, lines 33-36; see claim 60).
Regarding claim 17, Manahan further discloses the test piece (25) for hardness measurement has a strain distribution including a strain region larger than uniform elongation obtained in a uniaxial tensile test (Col, 18, lines 33-36 TO Col. 19 lines 1-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855